Atkinson, J.
1. Where a claimant of land, who has a deed thereto, but does not show title in his grantor, conveys the sawmill timber to A for a period of twelve years, and afterwards conveys to B the laud, with all appurtenances “except the pine trees growing thereon for sawmill and turpentine purposes heretofore deeded away to [A] for a term of twelve years from the date of said deed,” and B enters into possession of the land under his deed in good faith, and remains in exclusive possession for more than seven years, the possession of B is not adverse to A, but is for the benefit of both during the continuance of the timber lease; and in an action of trespass by one who shows title from the State, the defendant may set up such possession of B as establishing prescription in A.
2. Under the pleadings there was no error in admitting the several deeds' over objection urged thereto.
3. Prescription, which necessarily involves good faith, is a mixed question of law and fact; and it was error, under the facts of this case, to direct a verdict in favor of the defendant.

Judgment reversed.


All the Justices concur.